Supreme Court of Louisiana
FOR IMMEDIATE NEWS RELEASE                                            NEWS RELEASE #063


FROM: CLERK OF SUPREME COURT OF LOUISIANA



The Opinions handed down on the 8th day of December, 2015, are as follows:



BY HUGHES, J.:


2014-C -2225      WILLIAM HENRY SHANE v. THE PARISH OF JEFFERSON, STATE OF
                  LOUISIANA,   AND  THE   JEFFERSON PARISH ECONOMIC DEVELOPMENT
                  COMMISSION (Parish of Jefferson)

                  Retired Judge Hillary J. Crain, assigned       as   Justice   ad   hoc,
                  sitting for Justice Greg G. Guidry, recused.

                  Accordingly, we reverse the appellate court decision, and we
                  reinstate the district court decision. We remand this matter to
                  the district court for further proceedings consistent with the
                  foregoing.
                  REVERSED AND REMANDED.

                  JOHNSON, C.J. additionally concurs and assigns reasons.
                  KNOLL, J., additionally concurs for reasons assigned by C. J.
                  Johnson
                  CRICHTON, J. additionally concurs for reasons assigned by C. J.
                  Johnson
                  GUIDRY, J., recused.
12/08/15


                        SUPREME COURT OF LOUISIANA

                                     NO. 2014-C-2225

                              WILLIAM HENRY SHANE

                                          VERSUS

     THE PARISH OF JEFFERSON, STATE OF LOUISIANA, AND
THE JEFFERSON PARISH ECONOMIC DEVELOPMENT COMMISSION

         ON WRIT OF CERTIORARI TO THE COURT OF APPEAL,
               FIFTH CIRCUIT, PARISH OF JEFFERSON


HUGHES, J.*

       This case presents the issue of whether the email communications of an

employee of a public agency, via the public agency‟s email system, on private

political matters with private individuals, are subject to disclosure under

Louisiana‟s Public Records Law, LSA-R.S. 44:1 et seq., when those emails have

been referenced in audits of the public agency. Upon a balancing of the public and

private interests discussed hereinafter, we conclude that constitutional rights of

privacy and association asserted by the plaintiff/private email correspondent are

adequately protected by the release of the emails with redaction of all references to

the private individuals, as ordered by the district court. Therefore, we reverse the

appellate court decision and reinstate the district court decision.




*Retired Judge Hillary J. Crain, assigned as Justice ad hoc, sitting for Justice Greg G. Guidry,
recused.
                      FACTS AND PROCEDURAL HISTORY

       William Henry Shane, a private citizen, exchanged emails related to political

matters in 2010 with Lucien Gunter, who was then the Executive Director of the

Jefferson Parish Economic Development Commission (“JEDCO”).1 Both men

were also members of two private nonprofit organizations, the Jefferson Business

Council (“JBC”) and the Committee for a Better Jefferson (“CBJ”), which were

organizations comprised of local businesspersons who sought to improve the

economic well-being and quality of life in Jefferson Parish. In addition, Mr.

Gunter and Mr. Shane were members of the Jefferson Community Foundation

(“JCF”), a public charity administering donations for the educational, cultural, and

charitable benefit of Jefferson Parish citizens. The emails at issue were exchanged,

during 2010, between Mr. Gunter (via his JEDCO email address), Mr. Shane, and

other members of these organizations.

       In June of 2012, the results of an audit on JEDCO operations were released

by outside auditing company Postlethwaite & Netterville, which noted that there

had been some “de minimis use” of JEDCO‟s email systems by “certain JEDCO

employees” to engage in “political campaign activities” during 2010.

       Thereafter, the results of an internal audit were released by Jefferson Parish

auditor Tommy Fikes, in August of 2012, which also addressed Mr. Gunter‟s use

of his JEDCO email for private purposes, along with other alleged improprieties

related to Mr. Gunter‟s employment as JEDCO‟s Executive Director. Mr. Fikes‟

report noted the fact that the Postlethwaite & Netterville audit report referenced de

minimis use of JEDCO‟s email system for political activities; however, the Fikes


1
  JEDCO was created by LSA-R.S. 34:2021(A) as a “special parish district,” originally
designated as the “Jefferson Parish Economic Development and Port District,” having the power
“to acquire, construct, improve, maintain, and operate projects” and “to provide such additional
parish services within the district as may be required by the Jefferson Parish Council.” JEDCO
was further declared to be “a body politic and political subdivision of the state of Louisiana” by
LSA-R.S. 34:2021(A).

                                                2
report focused on Mr. Gunter‟s “significant political activity related to the 2010

Jefferson Parish School Board Election” and concluded that the use of Mr.

Gunter‟s “public time” for his political activity should be reviewed by the JEDCO

Board of Commissioners for any violation of the Louisiana Code of Ethics,

particularly LSA-R.S. 42:1116(B).2

       Subsequently, on October 26, 2012, The Times-Picayune reporter Drew

Broach transmitted a public records request, via email, to JEDCO seeking to

inspect the following:

       (1) All “political” emails that were so deemed during or as a result of
       JEDCO‟s annual audit for 2011. This should include emails composed
       and sent in 2010.

       (2) All correspondence between JEDCO and the Jefferson Parish
       attorney‟s office, or other attorneys, relating to the JEDCO executive
       director‟s residency requirement.

       Thereafter, on November 8, 2012, Mr. Broach submitted a “revised and

restated” public records request to JEDCO, requesting release of the following:

       all emails that were referenced by Postlethwaite & Netterville

2
  Mr. Fikes‟ report also pointed out the following additional irregularities related to Mr. Gunter‟s
JEDCO employment: (1) although JEDCO‟s executive director is required by Jefferson Parish
ordinance to be a resident of Jefferson Parish, Mr. Gunter‟s proof of residence was a lease
agreement on a local apartment, and he had admitted that he had obtained the lease to satisfy the
residency requirement, that he had not spent any nights in the apartment, and that he lived with
his wife in their St. Tammany Parish home (on which he had a homestead exemption and where
he was registered to vote); (2) although Jefferson Parish policy provided only for reimbursement
of out-of-town travel-related meals and JEDCO had no specific policy allowing for the
reimbursement of in-town meals for employees or their guests, Mr. Gunter had been reimbursed
by JEDCO for in-town meals for himself and his guests, from January 1, 2010 through May 31,
2012, in the amount of $11,041.10, and Mr. Gunter had set up a charge account at Andrea‟s
Restaurant in JEDCO‟s name to charge meals there; (3) although JEDCO had no policy relative
to car allowances and a car allowance received by a Jefferson Parish employee ordinarily
covered mileage, parking, tolls, insurance, and maintenance on the use of a personal vehicle,
Mr. Gunter received a $750 monthly car allowance and obtained additional reimbursements from
JEDCO for mileage, parking, and tolls, from January 2010 through May 2012, totaling
$1,211.53; also, Mr. Gunter obtained his monthly car allowance from JEDCO, via
reimbursement request, when the car allowance amounts should have been reported on his W-2
forms as additional income; (4) although the bills of other executive employees, who were
provided cellular phones by JEDCO, were paid by JEDCO directly to the cellular provider, Mr.
Gunter received reimbursement for his personal cellular phone bills, at his “base” monthly rate
of $80 for a “family talk” plan, under which two of his family members also had cellular service
at a rate of $9.99 per month (for which no reimbursement was sought), and all three of the
Gunter family phones shared the available minutes on the plan; and (5) Mr. Gunter‟s December
15, 2009 pay increase was not properly documented, in the auditor‟s opinion, since it was
approved via unsigned emails, rather than by original signed documents.

                                                 3
      professional accounting corporation on Page 51 of the JEDCO‟s
      Financial Statements and Schedules for the year ending Dec. 31,
      2011, said report bearing a release date of June 6, 2012. I specifically
      refer to this language from said report: “During the course of our
      audit procedures for the year ended December 31, 2011, we were
      made aware of certain JEDCO employees that were engaged in
      political campaign activities during the year ended December 31,
      2010. We observed de minim[is] use of JEDCO‟s email system to
      engage in these activities.”

JEDCO‟s then-public records custodian, Cynthia Grows, denied the public records

request, stating that the emails at issue were not subject to disclosure because they

were “purely personal in nature” and had “no relation to the public business of

JEDCO,” and, even if considered public records, they were exempted from

disclosure under LSA-Const. Art. I, Sec. 5‟s right to privacy.

      Mr. Broach again modified his public records request, on November 21,

2012, to ask that the emails be released after redaction to mask the identities of

senders or recipients who were not JEDCO employees. Ms. Grows again denied

the request “for the same reasons given” in her earlier denial.

      On December 20, 2012, The Times-Picayune and Drew Broach submitted a

public records request to Jefferson Parish, seeking release of the emails previously

sought in the November 8, 2012 public records request submitted to JEDCO.

Jefferson Parish (having obtained the emails for purposes of the internal audit by

Mr. Fikes) concluded that the emails were public records and announced its intent

to make the records available for public inspection on February 1, 2013.

      Mr. Shane then filed suit for declaratory and injunctive relief, on February 1,

2013, against Jefferson Parish and JEDCO, seeking to prevent the disclosure of the

email correspondence with Mr. Gunter, asserting a right of privacy under LSA-

Const. Art. I, Sec. 5 (“Every person shall be secure in his person, property,

communications, houses, papers, and effects against unreasonable searches,

seizures, or invasions of privacy.”).         A temporary restraining order was

immediately issued by the district court, enjoining the defendants from “permitting

                                          4
inspection and/or copying of any and all emails between [Mr. Shane] and any other

members of [JBC, CBJ, and/or JCF], including but not limited to Lucien Gunter,

by The Times-Picayune and/or The Advocate.”

       Jefferson Parish responded, admitting that it did announce its intent to make

the emails available to the requesting parties and further alleging that “JEDCO

employees were aware that they were using government time, talent and resources

to further their political activities, and thus had no expectation of privacy.”

       JEDCO responded, stating that the plaintiff was “entitled to an injunction

against the Parish of Jefferson.” JEDCO further alleged that its current public

records custodian, Dottie Stephenson, concurred in the prior denial of the media‟s

public records request by its prior public records custodian, Cynthia Grows.

JEDCO also asserted that the media‟s sole remedy, upon denial of its request, was,

pursuant to LSA-R.S. 44:35, to institute suit against its custodian for the issuance

of a writ of mandamus or for injunctive or declaratory relief.3 JEDCO alleged that

the media failed to avail themselves of the sole remedy available under LSA-R.S.

44:35 and, instead, “attempted to circumvent the custodian (JEDCO) and made a

public records request on Jefferson Parish, who is not the custodian of the

electronic correspondence in question.” JEDCO alleged that its designated records

custodian (previously, Ms. Grows; currently, Ms. Stephenson) was the only person

authorized to release the emails at issue under the Public Records Law.

       An intervention was filed by The Times-Picayune, L.L.C. and Drew Broach

(hereinafter, “media-intervenors”) to assert the public‟s right of access and to

oppose the plaintiff‟s request for an injunction. In his answer and affirmative

defenses to the intervention, Mr. Shane further alleged that release of the emails


3
  See LSA-R.S. 44:35(B) (“[T]he court has jurisdiction to enjoin the custodian from withholding
records or to issue a writ of mandamus ordering the production of any records improperly
withheld from the person seeking disclosure. The court shall determine the matter de novo and
the burden is on the custodian to sustain his action.”).


                                              5
would violate LSA-Const. Art. I, Sec. 7 (“No law shall curtail or restrain the

freedom of speech or of the press. Every person may speak, write, and publish his

sentiments on any subject, but is responsible for abuse of that freedom.”) and LSA-

Const. Art. I, Sec. 9 (“No law shall impair the right of any person to assemble

peaceably or to petition government for a redress of grievances.”).

      Judgment was thereafter rendered by the district court, on March 1, 2013,

granting Mr. Shane‟s request for injunctive relief, in part. Because the emails had

been used by JEDCO‟s external auditor and by Jefferson Parish‟s internal auditor,

in reviewing the business affairs of JEDCO, the district court concluded that the

emails were public records. However, the district court further reasoned that, since

Mr. Shane was entitled to assert constitutional rights of privacy and association, as

a private citizen, relative to the emails, a balancing of the various interests required

that the emails should be redacted prior to release as public records. The district

court ordered Jefferson Parish to redact the emails requested in the media‟s public

records request and then to allow inspection. Further, the district court ruled that

the redaction should include the identities of all persons reasonably believed to

have been private citizens, and not public employees, at the time the emails were

written.   The redactions, as to the private citizens, were to include names,

addresses, email addresses, phone numbers, and places of employment, within the

sender, recipient, address, and body sections of the emails, as well as within any

attachments to the emails.      The names of the employees of JEDCO, elected

officials, and political candidates, who had qualified for the office, were not

ordered redacted.

      The appellate court reversed the district court decision and granted the

plaintiff injunctive relief. See Shane v. Parish of Jefferson, 13-0590 (La. App. 5

Cir. 9/24/14), 150 So. 3d 406. In so ruling, the appellate court held that, based on

the facts in this case, the emails in question were “purely” private and not subject

                                           6
to the Public Records Law.

      The media-intervenors sought review of the appellate court decision, and

this court granted a writ of certiorari. See Shane v. Parish of Jefferson, 14-2225

(La. 2/6/15), 157 So. 3d 1137.

                               LAW AND ANALYSIS

Standing of Plaintiff and JEDCO

      As an initial matter, we address the media-intervenors‟ contention that

“Shane and JEDCO lack standing to challenge whether Jefferson Parish is a

custodian of Gunter‟s emails . . . .”

      Louisiana Code of Civil Procedure Article 1872 states:

             A person interested under a deed, will, written contract or other
      writing constituting a contract, or whose rights, status, or other legal
      relations are affected by a statute, municipal ordinance, contract or
      franchise, may have determined any question of construction or
      validity arising under the instrument, statute, ordinance, contract, or
      franchise and obtain a declaration of rights, status, or other legal
      relations thereunder. [Emphasis added.]

      Clearly, LSA-C.C.P. art. 1872 provides a cause of action to a person affected

by a statute for a court to determine what construction is to be applied to the statute

and the person‟s rights under the statute, when there is a present, justiciable

controversy. See Church Point Wholesale Beverage Co. v. Tarver, 614 So. 2d
697, 701 (La. 1993).

      Because Mr. Shane is a “person” “whose rights . . . are affected by a statute”

(i.e., LSA-R.S. 44:1(A)(2)(a)‟s definition of a “public record”), he is entitled to

“have determined any question of construction . . . arising under the . . . statute”

(i.e., Jefferson Parish‟s determination that the emails are public records subject to

disclosure under the Public Records Law, LSA-R.S. 44:1 et seq.) and to “obtain a

declaration of rights, status, or other legal relations thereunder.”

      Mr. Shane alleged that the emails at issue involved private political matters

and were sent between himself, Mr. Gunter, and members of private associations to

                                           7
which they belonged. Mr. Shane further alleged that he was entitled to declaratory

relief, ruling that the emails are not public records, that Jefferson Parish is not a

custodian of the emails, and that because of his rights of privacy and association

the emails are exempt from disclosure under the Public Records Law.

      We find no merit in the media-intervenors‟ contention that Mr. Shane lacks

standing to challenge Jefferson Parish‟s determination that the emails are public

records. Further, the media-intervenors‟ contention is inappropriately applied to

JEDCO, since JEDCO is merely a defendant in this case, not a petitioner.

Motion to Strike

      The plaintiff has also filed with this court a motion to strike the

relators/media-intervenors‟ April 2, 2015 reply brief, contending that a “reply”

brief was not authorized either by leave of this court or by this court‟s rules, citing

La. Sup. Ct. Rules, Rule VII, § 11.1, which provides that “[s]upplemental briefs on

the merits, or briefs in support of or in opposition to motions, may be filed at any

time. However, a brief filed without leave after the matter is argued or submitted

may not be considered.” The plaintiff asserts that “supplemental” briefs should be

directed to only the citation of supplemental authorities and were not intended to

include “reply” briefs containing only rebuttal arguments, as submitted by relators

herein.

      We find no merit in the plaintiff‟s interpretation of this court‟s rules. See

La. Sup. Ct. Rules, Rule VII, § 11.2 (directing that “[if] pertinent and significant

authorities come to a party‟s attention after all original and reply briefs have been

filed - or after oral argument but before decision - a party may promptly advise the

clerk by letter . . . .” (emphasis added)). The filing of a reply brief was intended to

be included within the purview of “[s]upplemental briefs on the merits,” as stated

in this court‟s Rule VII, § 11.1.



                                          8
Louisiana Public Records Law

      No person shall be denied the right to observe the deliberations of public

bodies and examine public documents, except in cases established by law. LSA-

Const. Art. XII, Sec. 3.

      The legislature, by enacting the “Public Records Law” (LSA-R.S. 44:1 et

seq.), sought to guarantee, in the most expansive and unrestricted way possible, the

right of the public to inspect and reproduce those records which the laws deem to

be public. There was no intent on the part of the legislature to qualify, in any way,

the right of access. See Landis v. Moreau, 00-1157 (La. 2/21/01), 779 So. 2d 691,

694-95.

      The legislature has recognized that it is essential to the operation of a

democratic government that the people be made aware of all exceptions,

exemptions, and limitations to the laws pertaining to public records. LSA-R.S.

44:4.1(A). In order to foster the people‟s awareness, the legislature declared that

all exceptions, exemptions, and limitations to the laws pertaining to public records

shall be provided for in the Public Records Law or the Constitution of Louisiana.

Id. Any exception, exemption, and limitation to the laws pertaining to public

records not provided for in the Public Records Law or in the Constitution of

Louisiana has no effect. Id. Thus, access to public records can be denied only

when the Public Records Law or the Constitution specifically and unequivocally

provide otherwise. See DeSalvo v. State, 624 So. 2d 897, 902 (La. 1993), cert.

denied, 510 U.S. 1117, 114 S. Ct. 1067, 127 L. Ed. 2d 386 (1994).

      As with Article XII, Section 3, the Public Records Law should be construed

liberally in favor of free and unrestricted access to public documents. Landis v.

Moreau, 779 So. 2d at 695; Title Research Corporation v. Rausch, 450 So. 2d
933, 937 (La. 1984). Whenever there is doubt as to whether the public has the

right of access to certain records, the doubt must be resolved in favor of the

                                          9
public‟s right to see; to allow otherwise would be an improper and arbitrary

restriction on the public‟s constitutional rights.                  In re Matter Under

Investigation, 07-1853 (La. 7/1/09), 15 So. 3d 972, 989; Capital City Press v.

East Baton Rouge Parish Metropolitan Council, 96-1979 (La. 7/1/97), 696
So. 2d 562, 564; Title Research Corporation v. Rausch, 450 So. 2d at 936.

       Any person of the age of majority may inspect, copy, or reproduce any

public record or may obtain a copy or reproduction of any “public record” in

accordance with the provisions of the Public Records Law, except as otherwise

provided by law. See LSA-R.S. 44:31(B). Pursuant to LSA-R.S. 44:1(A)(2)(a),

“public records” encompass, “except as otherwise provided in [the Public Records

Law] or the Constitution of Louisiana,” the following:

       All books, records, writings, accounts, letters and letter books, maps,
       drawings, photographs, cards, tapes, recordings, memoranda, and
       papers, and all copies, duplicates, photographs, including microfilm,
       or other reproductions thereof, or any other documentary materials,
       regardless of physical form or characteristics, including information
       contained in electronic data processing equipment, having been used,
       being in use, or prepared, possessed, or retained for use in the
       conduct, transaction, or performance of any business, transaction,
       work, duty, or function which was conducted, transacted, or
       performed by or under the authority of the constitution or laws of this
       state, or by or under the authority of any ordinance, regulation,
       mandate, or order of any public body[4] or concerning the receipt or
       payment of any money received or paid by or under the authority of
       the constitution or the laws of this state . . . .

This definition expressly includes all “letters . . . regardless of physical form . . . ,

including information contained in electronic data processing equipment,” which

are “used . . . in the . . . performance of any . . . work, duty, or function . . .

performed by or under the authority of the . . . laws of this state . . . or order of any

public body.” Clearly “electronic mail,” or “email,” falls within the definition of

4
  The phrase “public body” means “any branch, department, office, agency, board, commission,
district, governing authority, political subdivision, or any committee, subcommittee, advisory
board, or task force thereof, any other instrumentality of state, parish, or municipal government,
including a public or quasi-public nonprofit corporation designated as an entity to perform a
governmental or proprietary function, or an affiliate of a housing authority.” LSA-R.S.
44:1(A)(1).

                                               10
“letters,”5 despite generally lacking a physical form and though usually stored in an

electronic format, and, if used in the performance of any work, duty, or function of

a public body, under the authority of state or local law, should be deemed a “public

record.”

       When a law is clear and unambiguous and its application does not lead to

absurd consequences, the law shall be applied as written and no further

interpretation may be made in search of the intent of the legislature. LSA-C.C. art.

9. See also LSA-R.S. 1:4. It is presumed that every word, sentence, or provision

in a law was intended to serve some useful purpose, that some effect is to be given

to each such provision, and that no unnecessary words or provisions were

employed. Guillory v. Pelican Real Estate, Inc., 14-1539 (La. 3/17/15), 165
So. 3d 875, 877 (per curiam); Sultana Corporation v. Jewelers Mutual

Insurance Company, 03-0360 (La. 12/3/03), 860 So. 2d 1112, 1119. As a result,

courts are bound, if possible, to give effect to all parts of a statute and to construe

no sentence, clause, or word as meaningless and surplusage if a construction giving

force to, and preserving, all words can legitimately be found. Guillory v. Pelican

Real Estate, Inc., 165 So. 3d at 877; Watkins v. Exxon Mobil Corporation, 13-

1545 (La. 5/7/14), 145 So. 3d 237, 243. A statute must be applied and interpreted

in a manner that is logical and consistent with the presumed purpose and intent of

the legislature.     Watkins v. Exxon Mobil Corporation, 145 So. 3d at 243.

Finally, it is presumed that the legislature acts with full knowledge of well-settled

principles of statutory construction. Id.; Sultana Corporation v. Jewelers Mutual

Insurance Company, 860 So. 2d at 1119.

       Louisiana‟s Public Records Law contains a broad definition of “public


5
  See LSA-R.S. 1:3 (“Words and phrases shall be read with their context and shall be construed
according to the common and approved usage of the language . . . .”). “Letter” is defined as: “A
dispatch or epistle; a written or printed message; a communication in writing from one person to
another at a distance . . . .” Black‟s Law Dictionary 813 (5th ed. 1979).


                                              11
records.” Copeland v. Copeland, 07-0177 (La. 10/16/07), 966 So. 2d 1040, 1043.6

Application of this broad definition to the facts of the instant case, produces the

result adopted by the district court on the issue of the inclusiveness of the term

“public records.” With respect to JEDCO, the emails at issue were used in its

regular business, transactions, work, duties, or functions, since the emails were

used in the performance of the external audit of JEDCO‟s operations by

Postlethwaite & Netterville. With respect to Jefferson Parish, the emails were used

in its Jefferson Parish Council-ordered audit of JEDCO, performed by internal

auditor Tommy Fikes. Thus, the district court concluded, resolving all doubt in

favor of the public‟s right to see, that the emails were public records, while the

appellate court concluded that the emails were “purely” private communications

and did not fall within the definition of “public records.”

       Our review of the Public Records Law, particularly the definition of “public

records,” the laws specifically applicable to JEDCO, and the evidence submitted in

this matter, lead us to conclude that the district court was correct in determining

that the use of these emails in the Postlethwaite & Netterville and the Jefferson

Parish audits resulted in the emails falling within the definition of “public records,”

as defined in 44:1(A)(2)(a).

       Pursuant to LSA-R.S. 34:2023, JEDCO is entitled to “exercise all powers of

a political subdivision necessary or convenient for the carrying out of its objects

and purposes . . . .”         Further, JEDCO is expressly authorized, by LSA-R.S.


6
  This court has previously noted that a literal reading of the definition of “public records” would
expose “virtually all of this Court‟s papers, including law clerk memoranda, draft opinions, and
the most sensitive of our internal documents to public inspection.” See Bester v. Louisiana
Supreme Court Committee on Bar Admissions, 00-1360 (La. 2/21/01), 779 So. 2d 715, 719
n.2 (wherein we recognized that “an additional, limited exception to public disclosure exists for
documents we determine should remain confidential, in situations where we are exercising our
inherent authority as the head of a separate and independent branch of state government,” since
“[i]n exercising its sovereign rulemaking authority, a state supreme court occupies the same
position as that of the state legislature . . . . Thus, when we exercise our inherent rulemaking
authority regarding bar admissions, we occupy a position not unlike that of the Legislature, and
our decisions concerning the disclosure or non-disclosure of documents within our exclusive
purview falls within the „except‟ provision of Article XII, § 3 of the Constitution.”).
                                                12
34:2022(B), to “contract for . . . financial . . . and other professional services

necessary or expedient in the conduct of its affairs.” Moreover, JEDCO is required

by LSA-R.S. 34:2032(B) (“The financial records of the district shall be audited

pursuant to R.S. 24:513.”) to obtain an audit of its financial records.

         As stated in the June 6, 2012 Postlethwaite & Netterville audit report, the

financial report issued in conjunction with the audit “is designed to provide

taxpayers, customers, and creditors with a general overview of JEDCO‟s finances

and to show JEDCO‟s accountability for the money it receives.” In addition, the

Postlethwaite & Netterville report stated:              “As part of obtaining reasonable

assurance about whether JEDCO‟s financial statements are free of material

misstatement, we performed tests of its compliance with certain provisions of laws,

regulations, contracts and grant agreements, noncompliance with which could have

a direct and material effect on the determination of financial statement amounts.”

The report further stated:           “We noted certain matters that we reported to

management of JEDCO . . . identified in our audit [and] described in the

accompanying schedule of findings and questioned costs.” The emails at issue in

the instant case were listed in the Postlethwaite & Netterville audit report, in the

“Schedule of Findings and Questioned Costs,” under Item (2), “Findings Relating

to the Financial Statement Reported in accordance with Government Auditing

Standard,” stating in pertinent part:

         Condition: During the course of our audit procedures for the year
         ended December 31, 2011, we were made aware of certain JEDCO
         employees that were engaged in political campaign activities during
         the year ended December 31, 2010. We observed the de minimis use
         of JEDCO‟s email system to engage in these activities.

         Criteria: Louisiana R.S. 18:1465[7] provides that no public funds shall

7
    Louisiana Revised Statute 18:1465 provides:

                A. No public funds shall be used to urge any elector to vote for or against
         any candidate or proposition, or be appropriated to a candidate or political
         organization. This provision shall not prohibit the use of public funds for
         dissemination of factual information relative to a proposition appearing on an
                                                  13
       be used to urge any elector to vote for or against any candidate or
       proposition, or be appropriated to a candidate or political
       organization.

       Effect: JEDCO is not in compliance with the requirements as
       described in Louisiana R.S. 18:1465.

       Cause: JEDCO employees were not aware that the de minimis use of
       email as described above was not in compliance with Louisiana R.S.
       18:1465.

       Recommendation: We recommend that the Board review its policies
       and procedures with regard to political activities of employees and
       make changes as needed to the policies and procedures.

       The Jefferson Parish internal audit of JEDCO was authorized by Resolution

No. 117985, passed by the Jefferson Parish Council, on December 7, 2011, stating,

in pertinent part:8

              . . . [T]his Council hereby requests the Internal Auditor to audit
       in 2012 all agencies which do not fall under the jurisdiction of the
       Jefferson Parish government but which regularly receive funds from
       Jefferson Parish, to ascertain whether or not such funds are being used
       as intended and in accordance with applicable parish and state laws.
              . . . [T]he audits requested should include, but not be limited to,
       reviews of credit card usage, payroll and payments to third parties.
              . . . [T]he agencies to be reviewed in accordance with this
       request include . . . JEDCO . . . .

In the Jefferson Parish internal audit report, the following was stated in a section

entitled “Executive Director’s Political Activity”:

       FINDING: Postlethwaite & Netterville, in their JEDCO financial
       statement audit for the year ended December 31, 2011 also noted that
       “certain JEDCO employees . . . were engaged in political campaign
       activities during the year ended December 31, 2010.” P&N noted “de
       minimis” use of JEDCO‟s email system to engage in these activities.

       Internal Audit noted in the documentation provided that the Executive
       Director was involved in significant political activity related to the

       election ballot.

              B. Whoever violates any provision of this Section shall be fined not more
       than one thousand dollars or be imprisoned, with or without hard labor, for not
       more than two years, or both.
8
  The Jefferson Parish Council was given control over, and responsibility for, the functions,
management, affairs, operation, and administration of JEDCO and the right to exercise such
powers as are necessary to govern such functions, management, affairs, operation, and
administration, by LSA-R.S. 34:2021(B).


                                             14
       2010 Jefferson Parish School Board Election. His political activities
       included use of his position as Executive Director to organize the
       solicitation of fundraising for candidates, endorse specific candidates,
       and direct distribution of funds to candidates. It appears that he spent
       a significant amount of public time in this political activity. He also
       utilized the resources of his Executive Assistant in this political
       activity.

       RECOMMENDATION: The Louisiana Code of Governmental
       Ethics, under R.S. 42:1116(B) states “No public servant shall use the
       authority of his office or position[,] directly or indirectly, in a manner
       intended to compel or coerce any person or other public servant to
       engage in political activity. For the purposes of this Subsection,
       political activity means an effort to support or oppose the election of a
       candidate for political office in an election. This Subsection shall not
       be construed to limit the authority authorized by law, statute,
       ordinance, or legislative rule in carrying out official duties.”

       The JEDCO Board of Commissioners should review the above
       finding and determine if the Executive Director violated this code and
       take action as deemed appropriate. This issue also should possibly be
       presented to the Louisiana Board of Ethics for an opinion.

       Because the hiring of, and providing records to, Postlethwaite & Netterville

by JEDCO was in compliance with state law (see LSA-R.S. 34:2022(B); LSA-R.S.

34:2023), which mandated the audit (see LSA-R.S. 34:2032(B)), the materials used

in the Postlethwaite & Netterville audit, including the emails at issue herein, were

used as a part of JEDCO‟s business, work, duties, or functions, which were

conducted, transacted, or performed “by or under the authority of the . . . laws of

this state . . . .” Further, since the Jefferson Parish internal audit was conducted

pursuant to Jefferson Parish Council Resolution No. 117985 (12/7/11), under its

authority to “control . . . the functions, management, affairs, operation, and

administration of JEDCO” pursuant to state law (see LSA-R.S. 34:2021(B)), and

included the use of the emails at issue herein, the emails were used as a part of the

Jefferson Parish government‟s work, duties, or functions, which were conducted,

transacted, or performed “by or under the authority of the . . . laws of this state . . .

or order of any public body . . . .”9 Therefore, we agree with the district court that

9
 See also LSA-R.S. 44:4(6) (“This Chapter [the Public Records Law] shall not apply . . . [t]o
any records, writings, accounts, letters, letter books, photographs, or copies or memoranda
                                             15
the definition of “public records,” contained in LSA-R.S. 44:1(A)(2)(a) of the

Public Records Law, clearly and unambiguously encompasses the emails at issue

in this case, and the law should be applied as written.

          However, the plaintiff argued, and the appellate court agreed, that the use of

private email correspondence by a public entity should not turn the private

communication into a public record. On this point, the appellate court held that

“the determination of a public record is based on a content-driven analysis. Here,

the content of the e-mails had nothing to do with the business of JEDCO and are

not public records.” See Shane v. Parish of Jefferson, 150 So. 3d at 414. In this

statement of the law, the appellate court erred.

          “Content” is not an element of the definition of “public records” set forth in

LSA-R.S. 44:1(A)(2)(a). In order to be a “public record,” pursuant to LSA-R.S.

44:1(A)(2)(a), the items listed therein need only have been “used, being in use, or

prepared, possessed, or retained for use in the conduct, transaction, or performance

of any business, transaction, work, duty, or function which was conducted,

transacted, or performed by or under the authority of the constitution or laws of

this state, or by or under the authority of any ordinance, regulation, mandate, or

order of any public body or concerning the receipt or payment of any money

received or paid by or under the authority of the constitution or the laws of this

state.”     “Content” only becomes relevant after an item, listed in LSA-R.S.

44:1(A)(2)(a) and sought to be inspected as a public record, has been determined to

meet the definition of “public record” and if the issue is raised as to whether an

exception, exemption, or limitation, under the Louisiana Constitution or in the

Public Records Law (see LSA-R.S. 44:4.1(A)), supersedes the right of the public

to inspect the record. We reverse the appellate court decision insofar as it held that


thereof in the custody or control of the legislative auditor, or to the actual working papers of the
internal auditor of a municipality until the audit is complete, unless otherwise provided.”).


                                                16
“the determination of a public record is based on a content-driven analysis.”

      Moreover, the assertion that the use of private email correspondence by a

public entity should not turn the private communication into a public record

overlooks the fact that public entities must regularly use private information in the

entities‟ performance of their business, transactions, work, duties, or functions

(e.g., the Department of Revenue uses taxpayers‟ private financial data; the

Department of Education, colleges, and local school boards use private student

data; the Department of Children and Family Services must utilize private family

information; the Department of Health and Hospitals and local health units use

private patient medical records; etc.). Obviously, the legislature anticipated that

the records of private individuals would often be used by public entities in the

conduct of their respective business, work, duties, or functions, thus falling within

the broad definition of “public records”; otherwise, it would have been

unnecessary for the legislature to enact extensive statutory exceptions to the

public‟s right to inspect “public records.”10 Hence, we must conclude that the use

by a public entity of an individual‟s private information, data, or records may result

in that information, data, or records becoming a public record; notwithstanding,

such records may be subject to one of the many exceptions set forth either in the

Louisiana Constitution or the Public Records Law. See LSA-R.S. 44:4.1 (“[T]he

legislature declares that all exceptions, exemptions, and limitations to the laws

pertaining to public records shall be provided for in this Chapter or the

Constitution of Louisiana . . . . The legislature further recognizes that there exist

exceptions, exemptions, and limitations to the laws pertaining to public records

throughout the revised statutes and codes of this state. Therefore, the following


10
  See LSA-R.S. 44:1(A)(2)(b), (B); LSA-R.S. 44:2; LSA-R.S. 44:3; LSA-R.S. 44:3.1; LSA-R.S.
44:3.2; LSA-R.S. 44:3.3; LSA-R.S. 44:4; LSA-R.S. 44:4.1(B), (C); LSA-R.S. 44:5; LSA-R.S.
44:10; LSA-R.S. 44:11; LSA-R.S. 44:12; LSA-R.S. 44:13; LSA-R.S. 44:15; LSA-R.S. 44:16;
LSA-R.S. 44:17; LSA-R.S. 44:18; LSA-R.S. 44:19; LSA-R.S. 44:20; LSA-R.S. 44:21; LSA-R.S.
44:21.1; LSA-R.S. 44:22; LSA-R.S. 44:23; LSA-R.S. 44:23.1.
                                           17
exceptions, exemptions, and limitations are hereby continued in effect by

incorporation into this Chapter by citation . . . .”).

       Since the plaintiff herein asserted that both his constitutional rights of

privacy and of association (pursuant to LSA-Const. Art. I, Sec. 5; LSA-Const. Art.

I, Sec. 7; and LSA-Const. Art. I, Sec. 9) would be violated by the release of the

email communications at issue, as the emails addressed only private political

matters, the district court ultimately balanced the plaintiff‟s constitutional interests

against the public‟s right to inspect public documents and concluded that all the

identifying information of Mr. Gunter‟s private email correspondents should be

redacted before release of the public records, citing Angelo Iafrate Construction,

L.L.C. v. State, Department of Transportation and Development, 03-0892 (La.

App. 1 Cir. 5/14/04), 879 So. 2d 250, writ denied, 04-1442 (La. 9/24/04), 882 So. 2d
1131 (wherein the redaction of the identifying information of the employees of a

private company working on a public contract was found sufficient to protect the

workers‟ rights when payroll information was sought under a public records

request). The appellate court ruled that redaction would be insufficient to protect

the plaintiff's privacy interests. We next examine the correctness of these rulings.

Right of Privacy and Right of Association

       Article I, Section 5, of the Louisiana Constitution states: “Every person

shall be secure in his person, property, communications, houses, papers, and

effects against unreasonable searches, seizures, or invasions of privacy.”

       The right to privacy in Louisiana has been described as the right to be “let

alone” and to be free from unnecessary public scrutiny. Capital City Press v.

East Baton Rouge Parish Metropolitan Council, 696 So. 2d at 566; DeSalvo v.

State, 624 So. 2d at 901.       The right of privacy protects varied interests from

invasion; among the interests protected is the individual‟s right to be free from

unreasonable intrusion into his seclusion, solitude, or into his private affairs.

                                            18
Capital City Press v. East Baton Rouge Parish Metropolitan Council, 696
So. 2d at 566.

      However, the right to privacy, like other personal rights, may be lost in

many ways, by express or implied waiver, consent, or by a course of conduct that

prevents its assertion. Id. The right is not absolute; it is qualified by the rights of

others. Id. The right of privacy is also limited by society‟s right to be informed

about legitimate subjects of public interest (e.g., individuals involved in civil

litigation may be compelled to give evidence, which tends to embarrass them or to

produce documents of a confidential nature, and a debtor‟s right of privacy is

subject to the creditor‟s right to take reasonable steps to collect his debt).

Copeland v. Copeland, 966 So. 2d at 1046; Capital City Press v. East Baton

Rouge Parish Metropolitan Council, 696 So. 2d at 566; Plaquemines Parish

Commission Council v. Delta Development Company, Inc., 472 So. 2d 560, 567

(La. 1985).

      Article I, Section 5, of the Constitution applies only where one has a

reasonable expectation of privacy in the matter sought to be protected. The test for

determining whether one has a reasonable expectation of privacy, which is

constitutionally protected, is not only whether the person had an actual or

subjective expectation of privacy, but also whether that expectation is of a type that

society at large is prepared to recognize as being reasonable. Capital City Press

v. East Baton Rouge Parish Metropolitan Council, 696 So. 2d at 566.

      The freedom of association protected by the First and Fourteenth

Amendments of the U.S. Constitution is also guaranteed by Article I, Sections 7

and 9 of the Louisiana Constitution of 1974. Louisiana Republican Party v.

Foster, 96-0314 (La. 5/21/96), 674 So. 2d 225, 229. The fundamental right of

freedom of association protected by these constitutional provisions includes the



                                          19
right of persons to engage in partisan political organizations.11 Id. Because the

right of association would be hollow without a corollary right of self-governance,

there must be a right not only to form political associations but to organize and

direct them in the way that will make them most effective. Id. (citing Eu v. San

Francisco County Democratic Central Committee, 489 U.S. 214, 109 S. Ct.
1013, 103 L. Ed. 2d 271 (1989)).

       It has long been recognized that the compelled disclosure of affiliation with

groups engaged in advocacy may constitute a restraint on freedom of association;

there is a vital relationship between freedom to associate and privacy in one‟s

associations. See National Association for Advancement of Colored People v.

State of Alabama ex rel. Patterson, 357 U.S. 449, 462, 78 S. Ct. 1163, 1171-72, 2
L. Ed. 2d 1488 (1958). Inviolability of privacy in group association may in many

circumstances be indispensable to the preservation of freedom of association,

particularly where a group espouses dissident beliefs. Id.

       A significant encroachment upon associational freedom cannot be justified

upon a mere showing of a legitimate state interest; for even when pursuing a

legitimate interest, a state may not choose means that unnecessarily restrict

constitutionally protected liberty. Kusper v. Pontikes, 414 U.S. 51, 58-59, 94
S. Ct. 303, 308, 38 L. Ed. 2d 260 (1973). If the state has open to it a less drastic way

of satisfying its legitimate interests, it may not choose a legislative scheme that

broadly stifles the exercise of fundamental personal liberties. Id.

       When competing constitutional interests are asserted, these interests must be

balanced on a case by case basis. See Copeland v. Copeland, 966 So. 2d at 1046-

47; Plaquemines Parish Commission Council v. Delta Development Company,

11
   It is immaterial whether the beliefs sought to be advanced by association pertain to political,
economic, religious, or cultural matters; state action that may have the effect of curtailing the
freedom to associate is subject to the closest scrutiny. National Association for Advancement
of Colored People v. State of Alabama ex rel. Patterson, 357 U.S. 449, 460-61, 78 S. Ct. 1163,
1171, 2 L. Ed. 2d 1488 (1958).


                                               20
Inc., 472 So. 2d at 568; Jaubert v. Crowley Post-Signal, Inc., 375 So. 2d 1386,

1389 (La. 1979).

      Mr. Shane has raised his constitutional rights of privacy and association in

this suit to enjoin the release of email correspondence between himself and other

members of the private associations named herein. Mr. Shane contends that the

emails in question contain ideas, strategies, and opinions concerning political

advocacy, among members of the private associations, which the associations‟

members intended to be private. Mr. Shane asserts that the disclosure of the

association members‟ internal deliberations and planning would eliminate all

associational privacy and have a chilling effect.

      These rights must be balanced against the right of the public to inspect

public records. The media-intervenors assert that the public has a right to know

about the activity of public employees who are suspected of wrongdoing. In this

case, the media-intervenors contend the emails evidence misuse of public office by

former JEDCO Executive Director Lucien Gunter, who they alleged was engaging

in unlawful political activity. Further, the media-intervenors assert that Mr. Gunter

“sent and received emails on his official government email account intended to

influence the 2010 Jefferson Parish School Board election,” despite Louisiana law

forbidding a public servant from “lending the imprimatur of his office „to support

or oppose the election of a candidate for political office,‟” citing LSA-R.S.

18:1465 and LSA-R.S. 42:1116(B).

      Although LSA-R.S. 18:1465 prohibits public funds being “used to urge any

elector to vote for or against any candidate or proposition, or be appropriated to a

candidate or political organization,” no evidence was submitted at the hearing on

this matter to establish that any public funds had been expended as a result of the

de minimis email activity of JEDCO‟s employees, as referenced in the June 6,

2012 Postlethwaite & Netterville audit report. No JEDCO, Jefferson Parish, other

                                         21
governmental employee, or auditor was called to testify, although the affidavits of

two JEDCO employees were submitted into evidence.

      In his affidavit, former JEDCO Executive Director Lucien Gunter stated that

he was the executive director of JEDCO from December 2005 through December

2012, and, during that time, JEDCO never endorsed a candidate for public office or

made political contributions. He was previously the executive director for the

JBC, which is comprised of Jefferson Parish business executives and focuses on

strategies for the economic growth of the parish. While JBC does not engage in

endorsing or contributing to political candidates, Mr. Gunter stated that JBC does

encourage its members to take an active role in the Jefferson Parish elective

process. Mr. Gunter stated that he was also a member of the CBJ, a private

association of business owners, which endorses candidates for public office and

raises funds to publish its endorsements. Mr. Gunter stated that the emails at issue

consisted only of private correspondence with his close friends, met through his

more than twenty years of participation in the JBC or CBJ; and, the emails were in

no way related to JEDCO business. Mr. Gunter averred that, during his tenure at

JEDCO, there was no written policy prohibiting employees from using JEDCO

email for private matters, and his policy was that private use was permissible so

long as it was minimal and did not interfere with JEDCO responsibilities. Mr.

Gunter further declared that at no time did he use “JEDCO dollars” for any

political campaign expenditures.

      The affidavit of Dottie Stephenson, Deputy Director of JEDCO, was also

submitted into evidence. Ms. Stephenson stated that she was JEDCO‟s records

custodian.    Ms. Stephenson described JEDCO as an independent, but

complimentary, arm of the Jefferson Parish government, having as its main

objective the attraction, growth, and creation of new business opportunities in the

parish, through the retention and creation of quality jobs, entrepreneurship, and

                                        22
investment in the parish. Ms. Stephenson further stated that in 2010, JEDCO did

not have a written policy prohibiting the use by employees of JEDCO email

accounts for personal or private business. She also averred that JEDCO does not

endorse, or make contributions to, political candidates or engage in political

fundraising.

      A 2009 JEDCO employee handbook was also submitted into evidence and,

on the issue of agency communications systems use, stated in pertinent part:

      Personal Telephone Use

      It is important to keep our telephone lines free for client calls.
      Although the occasional use of JEDCO‟s telephones for a personal
      emergency may be necessary, routine personal calls are discouraged.

                                      * * *

      Electronic Mail and Voice Mail Monitoring

      We recognize your need to be able to communicate efficiently with
      fellow employees and clients. Therefore we have installed internal
      electronic mail (e-mail) and voice mail systems to facilitate the
      transmittal of business-related information within the organization and
      with our clients

      The e-mail and voice mail systems are intended for business use only.
      The use of the organization‟s e-mail and/or voice mail systems to
      solicit fellow employees or distribute non job-related information to
      fellow employees is strictly prohibited.

                                      * * *

      For business purposes, management reserves the right to enter, search
      and/or monitor the organization‟s private e-mail and voice mail
      systems and the files/transmission of any employee without advance
      notice and consistent with applicable state and federal laws.
      Employees should expect that communications that they send and
      receive by the organization’s private e-mail and voice mail systems
      will be disclosed to management. Employees should not assume that
      communications that they send and receive by JEDCO’s private e-
      mail and voice mail systems are private or confidential. [Emphasis
      added.]

      Based on this written policy, JEDCO employees were informed that private

use of JEDCO‟s email system was limited; however, there was no express

statement within the JEDCO employee handbook that all private use was

                                        23
prohibited. Further, even though the handbook language informed employees that

email could be reviewed by JEDCO “management,” there was no indication that

email would be subject to outside or public inspection.

      JEDCO Board of Commissioners Chairman James Garvey‟s written

response to the Jefferson Parish audit report was admitted into evidence. In that

response, Mr. Garvey stated that “given the fact that JEDCO receives anywhere

from 175,000 to 200,000 emails per year, the email activity that occurred should be

considered to be de minimis.”        Mr. Garvey also stated that Mr. Gunter‟s

participation in the email correspondence was “as a „private citizen‟ and/or as an

advisor to several private business entities and coalitions that had formed to push

for school board reforms and not from the position or authority of his office (i.e.,

his position as JEDCO Executive Director).” Mr. Garvey further indicated that,

with respect to Mr. Gunter‟s administrative assistant, Mr. Gunter did ask her to

read or draft responses to his private email “on occasion,” believing that her

performing “a de minimis amount of personal activities would not be a problem,”

and Mr. Gunter did not “coerce or threaten” his administrative assistant to perform

the work or to become actively involved in any political campaign.

      This court has conducted an in camera inspection of the specified emails,

which were submitted into evidence in the district court as a sealed exhibit. Of the

104 emails in evidence, sent via the JEDCO email system between June 21, 2010

and October 12, 2010, 53 were sent by JEDCO employees: 46 emails were sent by

Lucien Gunter, including several emails to Penny Weeks, Mr. Gunter‟s

administrative assistant, asking her to print out attached documents, and the

remainder to his private association co-members; 5 emails were sent by Ms. Weeks

to forward Mr. Gunter‟s emails to others; and 2 emails were sent by JEDCO

marketing employees to forward newspaper articles to Mr. Gunter. The remaining

51 emails were received by Mr. Gunter from his private association co-members.

                                        24
Certainly 104 out of hundreds of thousands of emails sent each year within the

JEDCO email system could be considered de minimis. Further, neither the number

of times that Mr. Gunter had his administrative assistant, Ms. Weeks, forward or

print out an email (a total of 7 times), nor the tenor of the email he sent to Ms.

Weeks could be considered compulsory or coercive, within the meaning of LSA-

R.S. 42:1116(B).12

       Our review also reveals that the content of the emails consisted of the

discussion of private political matters of the private associations, which had

nothing to do with JEDCO operations. Therefore, we find no manifest error in the

district court‟s factual findings to that effect or the district court‟s finding that the

plaintiff considered his communications with his private association co-members

to have been private.

       Nevertheless, we conclude that upon balancing the public‟s right to inspect

the emails at issue against the plaintiff‟s constitutional rights of freedom to

associate and privacy in one‟s associations, we conclude, as did the district court,

that, under the particular facts of this case, the latter may be adequately protected

by redaction. Accordingly, we conclude that the email at issue may be disclosed in

connection with the media-intervenors‟ public records request in this case, subject

to redaction as ordered by the district court.13

Custodian for Purposes of the Public Records Law

       The final issue to be resolved is whether both Jefferson Parish and JEDCO

12
  See Tebbe v. Louisiana Commission on Ethics for Public Employees, 540 So. 2d 270 (La.
1989) (reversing a decision of the Commission on Ethics for Public Employees, which had found
a violation of the state ethics code arising out of a vocational school director‟s use of a
subordinate instructor and his secretary to type papers needed for his master‟s degree).
13
   We note that the proposed redactions contained in “Jefferson Parish Exhibit „A‟ with
redactions” were insufficient and not in compliance with the district court directions, which we
uphold herein, stating that the redactions should encompass the identities of all persons
reasonably believed to have been private citizens, and not public employees, at the time the
emails were written, and should include names, addresses, email addresses, phone numbers, and
places of employment, within the sender, recipient, address, and body sections of the emails, as
well as within any attachments to the emails.


                                              25
are custodians of the records at issue in this case. Both Jefferson Parish and the

media contend that Jefferson Parish is a “custodian,” which must respond to a

public records request seeking access to the email records, for purposes of the

Public Records Law. Contrarily, Mr. Shane and JEDCO contend, in essence, that

since the email records were created by a JEDCO employee JEDCO is the Public

Records Law “custodian” of the records.

       The word “custodian” is defined by LSA-R.S. 44:1 as “the public official or

head of any public body having custody or control of a public record, or a

representative specifically authorized by him to respond to requests to inspect any

such public records.” Further, LSA-R.S. 44:31(A) states: “Providing access to

public records is a responsibility and duty of the appointive or elective office of a

custodian and his employees.” (Emphasis added.)

       While the word “custody” may incorporate both an aspect of physical

possession and of legal control,14 since LSA-R.S. 44:1 explicitly defines a public

records custodian as a public official who has “custody” or “control” of a public

record, it is clear that “custody” under this statute may be a mere physical

possession, for purposes of determining who may be a custodian of a public

record.15 This conclusion is supported by the fact that it is not only original

records that meet the definition of “public records,” rather, pursuant to LSA-R.S.

44:1(A)(2)(a), “public records” also include “all copies, duplicates, photographs,

including microfilm, or other reproductions.”

       Our construction of public records custodian - to include not only the

original custodian, but also subsequent public officials who have obtained custody
14
   See Black‟s Law Dictionary 347 (5th ed. 1979) (including within the definition of “custody”
the “the idea of the thing being within the immediate personal care and control of the person to
whose custody it is subjected . . .”).
15
   We are obliged to apply the definition of “custodian” as written by the Louisiana Legislature;
if the legislature had intended to restrict the public‟s right of access to public documents only
through a public official who had both custody and control, the legislature would have so stated
in LSA-R.S. 44:1.


                                               26
of either the original public record or a copy, duplicate, photograph, microfilm, or

other reproduction of the public record - is consistent with the legislative goal of

the Public Records Law, as stated in Landis v. Moreau, 779 So. 2d at 694-95, to

resolve all doubt in favor of the public‟s expansive and unrestricted right to access

to public records. Consequently, since both JEDCO and Jefferson Parish have

custody of the public records at issue in this case, both agencies meet the definition

of “custodian” with respect to these records.16




16
   We do not find the cited case of State ex rel. Wogan v. Clements, 192 So. 126 (La. App. Orl.
Cir. 1939), affirmed, 194 La. 812, 195 So. 1 (1940), to be authoritative, as it merely held that the
government auditor in that case had not taken custody or possession of the public records at
issue. In State ex rel. Wogan, the auditor had accessed the public records within the office of
the Commissioner of Conservation (no records were removed from the Conservation department
office and the Conservation department employees continued to have access to the records when
needed); therefore, only the Commissioner of Conservation was found to have had custody of the
records for purposes of a public records request.


                                                27
                                 CONCLUSION

      For these reasons, we conclude that the LSA-R.S. 44:1(A)(2)(a) definition of

“public records,” for purposes of the Public Records Law, may encompass email

sent on a public employee‟s government email system, even though the content of

the email ostensibly related only to private matters, when that email has been used

in the performance of any work, duty, or function of a public body, under the

authority of state or local law, unless an exception, exemption, or limitation, under

the Louisiana Constitution or in the Public Records Law applies to prevent public

disclosure of the record. Further, a “custodian” of a public record may be a public

official having either custody (i.e., physical possession) or control of a public

record.

                                     DECREE

      Accordingly, we reverse the appellate court decision, and we reinstate the

district court decision. We remand this matter to the district court for further

proceedings consistent with the foregoing.

      REVERSED AND REMANDED.




                                         28
12/08/15


                     SUPREME COURT OF LOUISIANA
                                NO. 2014-C-2225
                          WILLIAM HENRY SHANE
                                     VERSUS
           THE PARISH OF JEFFERSON, STATE OF LOUISIANA,
                AND THE JEFFERSON PARISH ECONOMIC
                       DEVELOPMENT COMMISSION

               ON WRIT OF CERTIORARI TO THE COURT OF APPEAL,
                    FIFTH CIRCUIT, PARISH OF JEFFERSON


Johnson, C.J., additionally concurs and assigns reasons.

      I agree with the majority opinion in its conclusion that the e-mails in

question are public records within the meaning of the Louisiana Public Records

Act, and should be released to the public, once redacted. A brief discussion of

public records law helps us to further understand this issue.                 E-mail

communications are treated in the same manner as paper records under the public

records law in Louisiana. See City of Pineville v. Aymond, 2008-0040 (La. App. 3

Cir. 4/30/08), 982 So. 2d 292. The Louisiana Attorney General has opined that “e-

mails of a purely personal nature received or transmitted by a public employee

which have no relation to any function of a public office are not „public records‟ as

described by the Public Records Act.” La. Att‟y Gen. Op. No. 10-0272 (April 13,

2011). Jurisprudence in various states across the country is consistent that personal

e-mails which are not related to a public official‟s work are not subject to the

Public Records law. According to the Florida Supreme Court, personal e-mail

communications do not fall within the definition of public records subject to

disclosure by virtue of their placement on a government owned computer system.

State v. City of Clearwater, 863 So. 2d 149, 154 (Fla. 2003). Likewise, the
Arizona Supreme Court has held that the state‟s inclusion of e-mail in its open

records law does not encompass documents of a purely private or personal nature.

Instead, “only those documents having a „substantial nexus‟ with a government

agency‟s activities qualify as public records.” Griffis v. Pinal Cnty, 215 Ariz. 1, 4,

156 P.3d 418, 421 (2007). Under that analysis, e-mail of a personal nature, such as

grocery lists or e-mail messages between family members regarding dinner plans,

is not subject to disclosure under the public records law.

      It is undisputed that Mr. Gunter‟s e-mails concerned his personal fundraising

efforts for candidates involved in the 2010 Jefferson Parish School Board election.

E-mails of this nature have no reasonable connection to the business of JEDCO,

and would not reasonably be considered public records of JEDCO.

Notwithstanding this, the majority opinion correctly reasons that Mr. Gunter‟s e-

mails were “used to perform a function conducted by order of a public body” in

accordance with La. Rev. Stat. Ann. 44:1(A)(2)(a). Namely, the records were used

by Jefferson Parish to conduct its governmental audit of JEDCO. As no exception

or exemption exists within the Public Records Act to shield the e-mails from

disclosure, the majority opinion then appropriately considers Plaintiff‟s First

Amendment privacy and associational interests, which he argues should prevent

the e-mails from being disclosed.

      On the contrary, I believe the public‟s right to discover what public

employees are doing during the workday, in the workplace, using resources

procured by public funds, is paramount and trumps Plaintiff‟s individual interests

in this case.   While Mr. Shane, a private citizen, may reasonably assert an

expectation of privacy in e-mail communications expressing his personal political

affiliations, Mr. Gunter, by virtue of his position as a public official, may not. The

evidence in the record is clear that Mr. Gunter improperly used his position and

public resources to engage in political activity which he had reason to know was

                                          2
prohibited. In fact, Mr. Gunter resigned from his post as Executive Director of

JEDCO as a result of this unethical conduct. I believe that the redaction ordered

by the district court strikes the appropriate balance between Mr. Shane‟s privacy

and associational interests and the public‟s compelling interest in preserving

transparent, ethical government dealings.




                                            3